Citation Nr: 1708542	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include arthritis.

2.  Entitlement to service connection for a bilateral shoulder disability, to include arthritis.

3.  Entitlement to service connection for a left leg and foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2005, the Veteran testified at a hearing before a decision review officer at the RO; a transcript of that hearing is of record.  In a December 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for a hearing scheduled in December 2006 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016). 

In November 2008, August 2009, and April 2011 the Board remanded the claims for additional development.  In June 2013, the Board denied the above claims.  The Veteran appealed the June 2013 decision and pursuant to a Joint Motion for Remand the Court of Appeals for Veterans Claims (Court) remanded the matter for additional development.

In May 2014, the Board remanded the claims for additional development.  The matter again is before the Board.

Following the final adjudication of the claim by the Agency of Original Jurisdiction (AOJ) additional relevant evidence was added to the electronic claims file.  In a February 2017 statement, however, the Veteran's representative waived initial review of the evidence by the AOJ.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A spine disability was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.

2.  A bilateral shoulder disability was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.

3.  A left foot and leg disability was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A bilateral shoulder disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A left foot and leg disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in March 2004, August 2004, September 2005, March 2006, and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available VA treatment records have been associated with the electronic claims file.  In that regard, the Veteran reported VA treatment in the 1970s for his claimed disabilities, but these records were determined to be unavailable at the relevant VA medical facility, and there is no indication as to their availability by other means.  In December 2014 a formal finding of unavailability of these records was made by the AOJ.  Records from the Social Security Administration (SSA) have been determined to be unavailable.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Multiple VA examinations, VA medical opinions, and medical opinions from the Veterans Health Administration (VHA) are of record.  Several of these previously have been determined to be inadequate by the Board.  December 2012 VHA medical opinions and September 2014 VA medical examination reports, however, are adequate.  The VHA physicians and VA medical examiner considered all the evidence of record, including the Veteran's claims and lay representations, and concluded that his spine, bilateral shoulder, and left leg and foot disabilities were not incurred in service and were not caused by any aspect of service.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

In reaching that opinion, the Board has considered the February 2017 argument of the Veteran's representative that the September 2014 VA examination reports are inadequate because the examiner's rationale failed to give sufficient weight to the Veteran's contentions of a continuity of symptoms from service.  The examination reports, however, clearly considered the Veteran's reports of ongoing symptomatology, but the examiner concluded that the more likely cause of the Veteran's problems was due to aging.  Moreover, as will be discussed in greater detail below, the Veteran has made inconsistent statements in the past regarding the onset of some of his symptoms, which warrants the assignment of low probative weight to his current contentions of a continuity of symptomatology from service.  As such, the Board finds the contentions of the Veteran's representative regarding the adequacy of the September 2014 VA examination reports to be without merit.

Based on the association of VA treatment records, requests for authorization to obtain private records, attempts to obtain SSA records, the VA examinations / opinions, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran served as a U.S. Army musician.  He contends that his lumbar spine, bilateral shoulder, and left leg and foot disabilities were incurred in service, primarily as the result of a fall off a truck in 1970.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016). 
As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 
As there is no evidence or claim that the onset of the Veteran's arthritis of the lumbar spine, bilateral shoulders, or left leg or foot within one year of service the above provision is not applicable.  

In the absence of service connection on a presumptive basis, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On the December 1968 induction examination, all systems including the spine, musculoskeletal, upper and lower extremities, and feet, were normal.  In June 1970, the Veteran complained of left lateral leg and foot pain that radiated upwards, which he felt was related to footwear.  However, a physical evaluation of the left leg and foot was normal, a diagnosis of "?" was entered.  A September 1970 separation examination report included findings that all systems, including the spine, other musculoskeletal, and upper and lower extremities and the feet were normal.  The notes and significant interval history section indicated that the Veteran had external hemorrhoids and venereal warts in the past year that had responded to conservative therapy, and the Veteran wrote, "I feel fine."  There was no mention of injuries in a fall from a truck.  

In January 1971, the Veteran underwent a VA general medical examination as part of his claim for compensation benefits for multiple unrelated issues.  At that time, examination of the musculoskeletal system was normal, and the Veteran did not express any complaints regarding his back, shoulders, or left leg or foot.  

In March 1974, the Veteran reported a 3-year history of burning pain in the left leg when wearing shoes, which he attributed to a nerve problem.  The private treatment records are somewhat inconsistent as to the precise time of onset, as one record indicated that the Veteran had been experiencing the pain since he was in the service between 1970 and 1971, while another specifically noted that the pains began shortly after discharge from service.  He denied any history of injury to the extremity or history of back strain or injury.  On examination, there were no abnormal findings with respect to the back or left leg.  The eventual diagnostic impression was pain in the left leg without a clear cause, but that might be due to collagen disease, sickle cell disease, or other systemic disease.  

In August 1977, the Veteran sought treatment for ongoing back pains that he attributed to bending too much at work.  He did not report ongoing back problems from service and, indeed, on multiple occasions specifically attributed the problems to his current job as a factory worker.  Another contemporaneous record indicated that the back pain had developed gradually from constant bending.  X-rays of the lumbosacral spine were normal.  The final diagnosis was chronic and acute and lumbar sprain and strain.  

In April and May 1978 the Veteran complained of pain in the left upper and lower extremities and the medical treatment provider's impression was myositis.  A May 1978 x-ray report included a finding of no abnormalities as to the left leg and foot.  A July 1978 letter from a private physician indicated that the Veteran had been receiving treatment since June 1978 and had diagnoses that included recurrent lumbar strain and sciatic neuritis.  

June 2000 x-rays of the left knee due to the Veteran's complaints of knee pain for the past month showed no significant bony deformity or degenerative changes.  July 2001 x-rays of the right shoulder were negative.

In his December 2003 claim, the Veteran asserted that he had arthritis in multiple joints, including the bilateral shoulders and left foot / leg due to his service.  He stated that he was treated in 1969 and 1970 for pain in the left foot and leg, as well as post-service treatment in 1973 or 1974.  In a July 2004 clarification, the Veteran indicated that the claim included arthritis of the spine.

A July 2004 MRI showed advanced degenerative disc disease with endplate sclerosis at the L5-S1 level, with additional herniation at the L4-L5 level and disc bulge without herniation at the L3-L4 level.
   
During an August 2005 RO hearing, the Veteran described injuring his left foot and back when he fell off a truck and that he subsequently sought treatment for swelling and "twisting muscles."  

The Veteran underwent a VA general medical examination in September 2005.  The Veteran reported almost daily pain in the bilateral shoulder joints since 1970.  He described ongoing low back pain since falling from a truck in 1970.  X-rays of the left shoulder showed mild degenerative changes.  The diagnoses included minimal degenerative joint disease of both shoulder joints, degenerative joint and disc disease of the lumbosacral spine, and bilateral low-arched feet.  There was no opinion as to the etiology of these disabilities.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported constant bilateral shoulder pain, as well as pain in the feet and lower back, all of which started around 1969.  Following a physical examination and x-rays, the examiner diagnosed mild bilateral pes planus; mild arthritis and mild hallux valgus of the right foot; chronic bilateral shoulder tendonitis and slight degenerative arthritis; and degenerative disc disease and osteoarthritis of the lumbar spine.  The examiner concluded that would was not at least as likely as not that the disabilities had their onset during service.  No rationale for the opinion was provided.

An October 2009 addendum opinion concluded that the claimed disabilities occurred prior to service and were not aggravated by service.  No citation to evidence of record or rationale for the opinion was provided.

The Veteran was afforded a VA examination in May 2011.  The examiner noted a review of the claims file including service treatment records and previous VA examination reports.  The examiner discussed the report from the Veteran that he injured his left leg and back in service falling off a truck, with subsequent treatment.  Following examination and x-rays, the examiner diagnosed degenerative disc disease of the lumbar spine with mild scoliosis, bunion deformity of the left foot, and mild arthritis of the left glenohumeral joint and mild bilateral acromioclavicular joint arthritis.  The examiner concluded that it was not at least as likely as not that any of these disabilities were etiologically related to service.  The conclusion was based on review of the evidence of record, including the August 1977 x-rays and prior examination findings.  No other rationale was provided.

A December 2012 medical opinion obtained from a VA orthopedic physician VA's who reviewed the file and concluded that the Veteran's claimed disabilities did not clearly and unmistakably preexist his active service, as there was no documented evidence of any such disability or related problems preexisting service from the claims file or on his entrance examination.  In addition, it was not at least as likely as not that the current spine, left leg and foot, and bilateral shoulder disabilities began in or were caused by service.  The rationale noted the 1974 record indicating onset shortly after discharge from service and the normal service separation examination.  Finally, when the Veteran filed a claim for compensation benefits in January 1971 he made no mention of problems with any of the foregoing.

Another December 2012 medical opinion from VA's chief of orthopedics at the Philadelphia VA Medical Center showed that the chief reviewed the entire file and reached the same conclusions.  The rationale as to whether the problems preexisted service was that there was no evidence of complaints of problems in the relevant areas prior to entrance into service.  As to onset in or other relation to service, the orthopedic physician noted that on every occasion where the Veteran had an opportunity to explain his service history and etiology of his symptoms he had been vague and that determination of causation or exacerbation needed to be tied to an accurate and contemporaneous history.

The Veteran was afforded a VA back examination in September 2014.  The examiner noted a diagnosis of degenerative disc disease and arthritis of the lumbar spine.  Since the history provided during the last VA examination, the Veteran denied any back injury or surgery.  The examiner documented the Veteran's history as reported during his 2005 and 2011 VA examinations.  

The Veteran was afforded a VA foot examination in September 2014.  The examiner noted diagnoses of hallux valgus and degenerative arthritis of the left foot.  The examiner noted that the Veteran had stubbed his toes on the coffee table at home and had incurred a fracture.  

In September 2014, the Veteran also was afforded a VA examination of his left leg and knee.  The examiner noted a diagnosis of minimal degenerative arthritis of the left knee.  

The Veteran also underwent a VA shoulder examination in September 2014.  The examiner noted diagnoses of right and left shoulder degenerative arthritis.  

As to each of the above disabilities, the examiner concluded that it was less likely than not that they were caused or aggravated by service.  The rationale for the opinion was that in each case the degenerative arthritis was consistent with age.  Moreover, although the service treatment records documented complaints of pain in the left foot and leg in June 1970 that the problems were acute and transient as they had resolved by the time of the September 1970 separation examination and the post-service January 1971 VA examination showed a normal musculoskeletal system.  The mild arthritis and mild hallux valgus of the left foot were at least as likely as not related to wear and tear throughout the Veteran's life, rather than a specific incident of a fall in service.  

Thus, the Veteran clearly has current lumbar spine, bilateral shoulder, and left leg and foot disabilities.  The critical question, therefore, is whether these disabilities were incurred in or are otherwise related to his service.  The Board concludes they were not.

In reaching that conclusion, the Board finds the opinions expressed in the December 2012 VA medical opinions and the September 2014 VA examination reports are the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Veteran (in the case of the examination) or consideration of the Veteran's allegations (in the case of the VHA opinions), and either a physical examination with diagnostic testing (VA examination) or review of the past VA examinations of record (VHA opinions).  The September 2014 examiner considered the evidence of record and concluded that the Veteran's spine, bilateral shoulder, and left leg and foot disabilities were consistent with the normal aging process and were not caused by any activities in service, to include the single fall from a truck in 1970.  The VHA opinion providers cited to the normal separation examination, the absence of any complaints regarding these areas during his initial claim for VA compensation benefits in 1971, and the Veteran report of post-service onset during private treatment.  As such, the Board finds that the above opinions provided a thorough rationale for the opinions reached that were supported by the other evidence of record.  

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2016), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  That said, 38 C.F.R. § 3.303(b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, 'Chronic.'"  

In this case, the Veteran has reported ongoing back, bilateral shoulder, and left leg and foot problems from service.  Nevertheless, private treatment records from after service included the Veteran's attribution of his back pain to lifting duties as part of his post-service factory work and fail to mention any ongoing issues from service.  The Board acknowledges the Veteran's reports in 1974 that left lower extremity problems dated back either to service or to shortly after separation from service; however, given the disparity in the documents regarding whether onset was in service or at some point shortly after service they are of limited probative weight.  The Board also finds it extremely significant that x-rays for each of the currently claimed disabilities initially were negative for arthritis in the years following service, which demonstrates that any current arthritis in these areas was incurred at some point many years after separation from service.  In addition, the September 2014 VA examiner specifically considered the Veteran's reports of a continuity of problems from service, but found that it was more likely the current arthritis and other problems were due to the natural aging process.  As noted, this finding is consistent with the overall conclusions reached by multiple other medical professionals.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The Board has considered the general reports of the Veteran that his back, bilateral shoulder, and left leg and foot disabilities are the result of a 1970 in-service fall from a truck.  In that regard, individuals can attest to factual matters of which he has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the back, bilateral shoulder, and left leg and foot disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing, the Board affords the September 2014 VA examiner's conclusions significantly greater probative weight.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a spine disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a left leg and foot disability is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


